DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 11, 14-17, and 20 are amended; claim 6 is canceled, and claim 21 was added in the response filed January 3, 2022.
Claims 1-5 and 7-21 are pending.
Claims 1-5 and 7-21 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 44.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-5, 7-13, and 21, is directed to a process. Additionally, the computer-implemented method, as claimed in claims 14-19, is directed to a process. Furthermore, the system, as claimed in claim 20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of recommending vehicles to a user. Specifically, representative claim 14 recites the abstract idea of: 
providing one or more vehicle images for display;
identifying one or more user-selected images of the one or more vehicle images based on user interaction with the one or more vehicle images performed by the user;
identifying one or more first-level attributes from the one or more user-selected images, wherein the one or more first-level attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated via the one or more user-selected images;
obtaining one or more vehicle identifications from the one or more user-selected images;
determining one or more second-level attributes based on the one or more vehicle identifications, wherein the one or more second-level attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated via the one or more user- selected images;
determining a value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms;
providing for display one or more new vehicle images on the user interface, wherein attributes of the one or more new vehicle images include at least a portion of the one or more first-level attributes or the one or more second-level attributes;
identifying one or more user-selected images of the one or more new vehicle images based on user interaction with the one or more new vehicle images performed by the user;
updating the value of each of the one or more first-level attributes and the one or more second-level attributes via the one or more algorithms based on the one or more user-selected images of the one or more new vehicle images;
generating user preference data based on the updated value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms and a predetermined threshold value;
providing at least the user preference data as input;
receiving, as output, the vehicle recommendation based on at least the user preference data; and
transmitting a notification indicating the vehicle recommendation, wherein the notification includes an interactive feature configured to enable the user to accept or reject the vehicle recommendation, wherein the notification is configured to be displayed.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 14 recites the abstract idea of recommending vehicles to a user, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 14 is a certain method of organizing human activity because identifying one or more user-selected images of the one or more vehicle images based on user interaction with the one or more vehicle images performed by the user; providing for display one or more new vehicle images on the user interface, wherein attributes of the one or more new vehicle images include at least a portion of the one or more first-level attributes or the one or more second-level attributes; identifying one or more user-selected images of the one or more new vehicle images based on user interaction with the one or more new vehicle images performed by the user; generating user preference data based on the updated value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms and a predetermined threshold value; receiving, as output, the vehicle recommendation based on at least the user preference data; and transmitting a notification indicating the vehicle recommendation, wherein the notification includes an interactive feature configured to enable the user to accept or reject the vehicle recommendation are marketing and sales behaviors and managing personal behavior. Thus, representative claim 14 recites an abstract idea. 
Additionally, the recited limitations of representative claim 14 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, providing one or more vehicle images for display; identifying one or more user-selected images of the one or more vehicle images based on user interaction with the one or more vehicle images performed by the user; identifying one or more first-level attributes from the one or more user-selected images, wherein the one or more first-level attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated via the one or more user-selected images; obtaining one or more vehicle identifications from the one or more user-selected images; providing at least the user preference data as input; and transmitting a notification indicating the vehicle recommendation, wherein the notification includes an interactive feature configured to enable the user to accept or reject the vehicle recommendation, wherein the notification is configured to be displayed are types of observations. Additionally, determining a value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms; updating the value of each of the one or more first-level attributes and the one or more second-level attributes via the one or more algorithms based on the one or more user-selected images of the one or more new vehicle images; generating user preference data based on the updated value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms and a predetermined threshold value; and receiving, as output, the vehicle recommendation based on at least the user preference data are types of evaluation. Furthermore, determining one or more second-level attributes based on the one or more vehicle identifications, wherein the one or more second-level attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated via the one or more user- selected images; and providing for display one or more new vehicle images on the user interface, wherein attributes of the one or more new vehicle images include at least a portion of the one or more first-level attributes or the one or more second-level attributes are types of judgment. Thus, representative claim 14 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 14 includes additional elements such as a computer, a user interface of a device associated with the user, and a trained machine learning algorithm.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Alice, representative claim 14 merely recites a commonplace business method (i.e., recommending vehicles to a user) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 14 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 14 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 14 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Alice/Mayo test, there are no meaningful limitations in representative claim 14 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 14 is ineligible. 
Dependent claims 15-19 do not aid in the eligibility of independent claim 14. For example, claims 16-17 merely further define the abstract limitations of claim 14. Additionally, claims 15, 18, and 19 merely provide further embellishments of the limitations recited in independent claim 14. 
Furthermore, it is noted that claims 15-19 do not include additional elements. Therefore, the abstract idea is not integrated into a practical application because there are no other additional elements to aid in the eligibility of the claims. Additionally, the lack of additional elements in claims 15-19 do not amount to significantly more than the abstract idea because no additional elements are recited to aid in the eligibility of the claims. 
Thus, dependent claims 15-19 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a process and a machine, claims 1-5, 7-13, 21; and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 14-19. It is noted that claim 20 further includes additional elements of a computer system, comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform operations. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea on a generic 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10, and 12-21 are rejected for being unpatentable over Kakinuma (US 20190287154 A1, herein referred to as Kakinuma), in view of Park et. al. (US 20140067615 A1, herein referred to as Park), in further view of Jackson et. al. (US 20210166103 A1, herein referred to as Jackson).

With respect to claim 1, Kakinuma discloses:
A computer-implemented method for providing a recommendation to a user, the method comprising {Kakinuma, see at least: figs 11, 14, 19, 23; [0005] An aspect of the present invention provides an image searching apparatus, a printed material, and an image searching method; [0006] calculate an evaluation value that indicates a preference of a customer, by using :
providing one or more images for display on a device associated with the user {Kakinuma, see at least: fig 1, #120; fig 2, #120, 205; fig 19, #1530, 1920; [0047] the image searching apparatus 120 includes … a display device 205; [0167] (an image expressing the preference of the customer) selected by the customer 1531, from among captured images 1920};
identifying one or more user-selected images of the one or more images based on user interaction with the one or more images performed by the user via the user interface {Kakinuma, see at least: fig 19, #1530, 1920; [0167] The captured image information means an image of the customer himself/herself wearing his/her favorite clothes (an image expressing the preference of the customer) selected by the customer 1531, from among captured images 1920 stored in the terminal 1530};
identifying one or more first-level attributes from the one or more user-selected images, wherein the one or more first-level attributes are indicated via the one or more user-selected images {Kakinuma, see at least: [0060] The image feature amount calculating unit 302 calculates the image feature amount for each article image included in the image information; [0063] an image feature amount 400 includes, as information items, “article ID”, “article image”, “feature amount A”, “feature amount B”, “feature amount C”, . . . , “feature amount X”};
obtaining one or more identifications from the one or more user-selected images {Kakinuma, see at least: [0063] an image feature amount 400 includes, as information items, “article ID”, “article image”};
determining one or more second-level attributes, wherein the one or more second-level attributes are indicated via the one or more user- selected images {Kakinuma, see at least: fig ;
determining a value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms {Kakinuma, see at least: figs 8A-8C; 10A-10C; 22; [0096] The image feature amount calculating unit 902 calculates the image feature amount of an image included in the evaluation image information. Furthermore, the image feature amount calculating unit 902 reports the calculated image feature amount to the evaluation value calculating unit 903; [0097] The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index};
providing for display one or more new images on the user interface, wherein attributes of the one or more new images include at least a portion of the one or more first-level attributes or the one or more second-level attributes {Kakinuma, see at least: [0169] the customer 1531 can view article images having the same or similar evaluation values as the evaluation values indicating the preference of the customer 1531; [0097] The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index};
identifying one or more user-selected images based on user interaction with the one or more images performed by the user via the user interface {Kakinuma, see at least: fig 19, #1530, 1920; [0167] The captured image information means an image of the customer himself/herself wearing his/her favorite clothes (an image expressing the preference of the customer) selected by the customer 1531, from among captured images 1920 stored in the terminal 1530};
the value of each of the one or more first-level attributes and the one or more second-level attributes via the one or more algorithms based on the one or more user-selected images of the one or more images {Kakinuma, see at least: figs 8A-8C; 10A-10C; 22; [0096] The image feature amount calculating unit 902 calculates the image feature amount of an image included in the evaluation image information. Furthermore, the image feature amount calculating unit 902 reports the calculated image feature amount to the evaluation value calculating unit 903; [0097] The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index};
providing at least the value of each of the one or more first-level attributes and the one or more second-level attributes as input to an algorithm {Kakinuma, see at least: figs 8A-8C; 10A-10C; 22; [0096] The image feature amount calculating unit 902 calculates the image feature amount of an image included in the evaluation image information. Furthermore, the image feature amount calculating unit 902 reports the calculated image feature amount to the evaluation value calculating unit 903; [0097] The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index};
receiving, as output of the algorithm, the recommendation based on at least the each of the one or more first-level attributes and the one or more second-level attributes {Kakinuma, see at least: [0098] The image identifying unit 904 refers to the analysis information 600 stored in the analysis information storage unit 160 and identifies an article image having the same or similar evaluation value as the calculated evaluation value for each index; see also [0114]}; and
transmitting, to the device associated with the user, a notification indicating the recommendation {Kakinuma, see at least: [0098] the image identifying unit 904 also functions as an output unit or a print control unit, and outputs the identified article image as recommendation image information, to an external device; see also [0114]}.
Although disclosing a method for recommending an item using image analysis, Kakinuma does not disclose:
A method for providing a vehicle recommendation, the method comprising:
one or more vehicle images;
attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated;
obtaining one or more vehicle identifications;
determining one or more attributes based on the one or more vehicle identifications, wherein the one or more attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated;
identifying one or more user-selected images of the one or more new vehicle images based on user interaction with the one or more new vehicle images;
receiving the vehicle recommendation; and
transmitting the vehicle recommendation.

A method for providing a vehicle recommendation, the method comprising {Park, see at least: figs 9-11; [0041] the platform may be configured to determine, based at least in part on the one or more weighted variables, one or more vehicles comprising one or more makes, models, trims, customizations, or combinations thereof that correspond to one or more of the desired characteristics of the vehicle}:
one or more vehicle images {Park, see at least: fig 3; [0060] the content associated with the visual representations 302 of the product lines may be enhanced by way of, but not limited to, enhanced photos, graphics};
attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated {Park, see at least: fig 3, user can select Audi A4, A6, and/or A7; [0044] one or more desired features may comprise ... make, model, color ... available seating};
obtaining one or more vehicle identifications {Park, see at least: fig 3, user can select Audi A4, A6, and/or A7; [0061] content associated with the visual representations 302 as depicted in FIG. 3 is the name of the vehicles and visual representations 302; [0062] the users 102 may select one or more of the visual representations 302 of a particular vehicle};
determining one or more attributes based on the one or more vehicle identifications, wherein the one or more attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated {Park, see at least: fig 3, user can select Audi A4, A6, and/or A7; fig 4, #408, 410; [0044] one or more desired features may comprise ... engine features};
identifying one or more user-selected images of the one or more new vehicle images based on user interaction with the one or more new vehicle images {Park, see at least: figs 6-7; [0069] once the user 102 has identified a vehicle of interest, the users 102 may be directed to a user interface};
receiving the vehicle recommendation {Park, see at least: fig 1, #102, 104, 106, 120; fig 6; [0067] the results module 148 may be configured to determine … one or more vehicles 602 comprising one or more makes, models, trims, customizations, or combinations thereof that correspond to (or match) one or more of the desired characteristics 504 or features 506 selected by the user 106; [0068] the results module 148 may be configured to determine a metric 604 indicative of a degree of match between each of the one or more vehicles 602 and the one or more weighted variables 502}; and
transmitting the vehicle recommendation {Park, see at least: fig 1, #102, 104, 106, 120; fig 6; [0033] the platform may ... provide a notification or suggestion to the user; [0048] each user device 104 may be equipped with one or more processors 120 and memory 122 to store applications and data, such as user application 124 that may display the content 116 via the user application interface 106}.
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle information and recommendation as taught by Park in the recommendation method of Kakinuma in order to provide the automotive show experience to a larger audience at a more reasonable cost (Park, see: [0003]).
Furthermore, Kakinuma does not disclose:
updating the value of each attribute;
updated value of each of the attributes as input to a trained machine learning algorithm; and
receiving, as output of the trained machine learning algorithm, the recommendation based on at least the updated value of each of the attributes.
However, Jackson teaches:
updating the value of each attribute {Jackson, see at least: fig 4; [0024] Recommendations automatically update for all drivers when at least one driver edits their profile, adds a vehicle, rates a vehicle, or accepts or declines a vehicle recommendation … The vehicle recommender system 10 is a continuous cycle. Driver vehicle ratings are captured for current vehicles and recommendations, aggregated and used as input data to improve recommendation quality; [0026] Each vehicle will be given a value for each vehicle attribute based on the vehicle data. Additionally, a target value will be determined for each vehicle attribute category for each driver, which is referred to herein as driver attribute target values};
providing at least the updated value of each of the attributes as input to a trained machine learning algorithm {Jackson, see at least: fig 3B; fig 4; fig 5, #114; [0024] Driver vehicle ratings are captured for current vehicles and recommendations, aggregated and used as input data to improve recommendation quality; [0026] Each vehicle will be given a value for each vehicle attribute based on the vehicle data. Additionally, a target value will be determined for each vehicle attribute category for each driver, which is referred to herein as driver attribute target values; [0035] the trained recommender neural network 50 may be a multi-layer recurrent neural network (RNN) that models the user data and vehicle data, and the interactions between vehicles and users}; and
receiving, as output of the trained machine learning algorithm, the recommendation based on at least the updated value of each of the attributes {Jackson, see at least: fig 4; [0024] Driver vehicle ratings are captured for current vehicles and recommendations, aggregated and used as input data to improve recommendation quality; [0036] multiple hidden layers may be included for assessing various aspects of the vehicle recommendation analysis, such as for assessing vehicle and driver data relating to certain vehicle attribute categories ... The post-processing layer or layers 56 assimilate the output data and generate the vehicle recommendations 80}.
It would have been obvious for one of ordinary skill in the art to incorporate the trained machine learning algorithm as taught by Jackson in the vehicle recommendation method of Kakinuma in order to determine an optimal vehicle for a customer based on their driving habits (Jackson, see: [0016]).

With respect to claim 2, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma further discloses:
wherein a given image of the one or more images and the one or more new images includes at least a picture {Kakinuma, see at least: [0167] The captured image information means an image of the customer himself/herself wearing his/her favorite clothes; [0169] the customer 1531 can view article images having the same or similar evaluation values as the evaluation values indicating the preference of the customer 1531}.
Although disclosing that the images include pictures, Kakinuma does not disclose:
a given vehicle image of the one or more vehicle images includes at least a picture of a vehicle.

a given vehicle image of the one or more vehicle images includes at least a picture of a vehicle {Park, see at least: figs 3-6; [0060] the content associated with the visual representations 302 of the product lines may be enhanced by way of, but not limited to, enhanced photos, graphics}.
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle images as taught by Park in the recommendation method of Kakinuma in order to provide a visual representation of one or more product lines (Park, see: [0023]).

With respect to claim 3, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma further discloses:
wherein the one or more new images provided for display are selected based on the value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms and a predetermined threshold value {Kakinuma, see at least: [0097] The evaluation value calculating unit 903 is an example of a calculating unit. The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index; [0128] the article image corresponding to the radar chart whose calculated similarity degree is greater than or equal to a predetermined threshold value}.
Although disclosing selecting the new images based on the values calculated for the attributes and a predetermined threshold, Kakinuma does not disclose:
one or more new vehicle images.

one or more new vehicle images {Park, see at least: fig 3; fig 6; [0060] the content associated with the visual representations 302 of the product lines may be enhanced by way of, but not limited to, enhanced photos, graphics}.
It would have been obvious for one of ordinary skill in the art to incorporate the images as taught by Park in the recommendation method of Kakinuma in order to provide a platform for selecting, building, modifying, comparing, and/or purchasing one or more vehicles (Park, see: [0017]).

With respect to claim 4, Kakinuma, Park, and Jackson teach the method of claim 3. Kakinuma further discloses:
wherein the recommendation received as output of the algorithm is further based on one or more of: the one or more images, the one or more user-selected images of the one or more new images, the one or more first-level attributes, the one or more identifications, the one or more second-level attributes, the one or more new images, or the one or more user-selected images of the one or more new images provided {Kakinuma, see at least: [0098] The image identifying unit 904 refers to the analysis information 600 stored in the analysis information storage unit 160 and identifies an article image having the same or similar evaluation value as the calculated evaluation value for each index; see also [0114]}.
Although disclosing determining a recommendation based on the first- and second-level attributes via an algorithm, Kakinuma does not disclose:
wherein the vehicle recommendation received as output of the trained machine learning algorithm is further based on one or more of: the one or more vehicle images, the one or more user- selected images of the one or more new vehicle images, the one or more first-level attributes, the one or more vehicle identifications, the one or more second-level attributes, the one or more new vehicle images, or the one or more user-selected images of the one or more new vehicle images provided as further input to the trained machine learning algorithm.
However, Jackson teaches:
wherein the vehicle recommendation received as output of the trained machine learning algorithm is further based on one or more of: the one or more vehicle images, the one or more user- selected images of the one or more new vehicle images, the one or more first-level attributes, the one or more vehicle identifications, the one or more second-level attributes, the one or more new vehicle images, or the one or more user-selected images of the one or more new vehicle images provided as further input to the trained machine learning algorithm {Jackson, see at least: fig 4; [0024] Driver vehicle ratings are captured for current vehicles and recommendations, aggregated and used as input data to improve recommendation quality; [0036] multiple hidden layers may be included for assessing various aspects of the vehicle recommendation analysis, such as for assessing vehicle and driver data relating to certain vehicle attribute categories ... The post-processing layer or layers 56 assimilate the output data and generate the vehicle recommendations 80}.
It would have been obvious for one of ordinary skill in the art to incorporate the trained machine learning algorithm as taught by Jackson in the vehicle recommendation method of Kakinuma in order to determine an optimal vehicle for a customer based on their driving habits (Jackson, see: [0016]).

With respect to claim 5, Kakinuma, Park, and Jackson teach the method of claim 3. Kakinuma further discloses:
wherein the predetermined threshold value is set {Kakinuma, see at least: [0128] the article image corresponding to the radar chart whose calculated similarity degree is greater than or equal to a predetermined threshold value}.
Although disclosing a predetermined threshold value, Kakinuma does not disclose:
set by the user.
However, Park teaches: 
wherein the predetermined weight is set by the user {Park, see at least: fig 5; [0066] the variables module 146 may be configured to receive one or more weighted variables 502 that each indicate a desired characteristic 504 or feature 506 of a vehicle 508 … the user 106 may select any number of characteristics 504 or features 506 that they deem desirable in a vehicle}.
It would have been obvious for one of ordinary skill in the art to incorporate updating the images as taught by Park in the recommendation method of Kakinuma in order to provide a platform for selecting, building, modifying, comparing, and/or purchasing one or more vehicles (Park, see: [0017]).

With respect to claim 7, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma further discloses:
the one or more first- level attributes are indicated via the one or more user-selected images {Kakinuma, see at least: [0060] The image feature amount calculating unit 302 calculates the image feature amount for each article image included in the image information; [0063] an 
Although disclosing indicating the first-level attributes, Kakinuma does not disclose:
wherein the attributes further include at least one of a weight, a mileage, or a height of the one or more vehicles indicated.
However, Park teaches:
wherein the attributes further include at least one of a weight, a mileage, or a height of the one or more vehicles indicated {Park, see at least: figs 4-5; [0066] the variables module 146 may be configured to receive one or more weighted variables 502 that each indicate a desired characteristic 504 or feature 506 of a vehicle 508; [0044] one or more desired features may comprise ... mileage}.
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle information and recommendation as taught by Park in the recommendation method of Kakinuma in order to provide the automotive show experience to a larger audience at a more reasonable cost (Park, see: [0003]).

With respect to claim 8, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma further discloses:
the one or more second- level attributes indicated via the one or more user-selected images {Kakinuma, see at least: [0070] there are qualitative indices for an article image, as follows. [0071] An index indicating whether the article image gives a “subdued” impression or a “flashy” impression (first index). [0072] An index indicating whether the article image gives an “artificial” impression or a “natural” impression (second index). [0073] An index indicating .
Although disclosing indicating indices for the user-selected images, Kakinuma does not disclose:
wherein the attributes further include at least a vehicle price of the one or more vehicles indicated.
However, Park teaches:
wherein the attributes further include at least a vehicle price of the one or more vehicles indicated {Park, see at least: figs 4-5; [0066] the variables module 146 may be configured to receive one or more weighted variables 502 that each indicate a desired characteristic 504 or feature 506 of a vehicle 508; [0044] one or more desired features may comprise ... price}.
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle information and recommendation as taught by Park in the recommendation method of Kakinuma in order to provide the automotive show experience to a larger audience at a more reasonable cost (Park, see: [0003]).

With respect to claim 10, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma further discloses:
wherein the notification indicating the recommendation includes an image of a recommended item {Kakinuma, see at least: [0114] the image identifying unit 904 outputs the identified article image as recommendation image information to an external device}.

the vehicle recommendation includes an image of a recommended vehicle.
However, Park teaches:
the vehicle recommendation includes an image of a recommended vehicle {Park, see at least: fig 6; [0067] the results module 148 may determine and present one or more comparably configured vehicles (similar to comparable vehicles 422) that may include some or all of the desired characteristics or features; [0060] the content associated with the visual representations 302 of the product lines may be enhanced by way of, but not limited to, enhanced photos, graphics}
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle images as taught by Park in the recommendation method of Kakinuma in order to provide a visual representation of one or more product lines (Park, see: [0023]).

With respect to claim 12, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma further discloses:
the notification is output to the device associated with the user {Kakinuma, see at least: fig 19, #1530; [0114] the image identifying unit 904 outputs the identified article image as recommendation image information to an external device}.
Although disclosing outputting the recommendation to the external device of the user, Kakinuma does not disclose:
wherein the notification is configured to be displayed on the user interface of the device.
However, Park teaches:
wherein the notification is configured to be displayed on the user interface of the device {Park, see at least: [0033] the platform may ... provide a notification or suggestion to the user; [0048] each user device 104 may be equipped with one or more processors 120 and memory 122 to store applications and data, such as user application 124 that may display the content 116 via the user application interface 106}.
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle images as taught by Park in the recommendation method of Kakinuma in order to provide a visual representation of one or more product lines (Park, see: [0023]).

With respect to claim 13, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma further discloses:
the notification of the recommendation {Kakinuma, see at least: [0114] the image identifying unit 904 outputs the identified article image as recommendation image information to an external device}.
Although disclosing outputting the recommendation to a user device, Kakinuma does not disclose:
wherein the notification includes an interactive feature configured to enable the user to accept or reject the recommendation.
However, Jackson teaches:
wherein the notification includes an interactive feature configured to enable the user to accept or reject the recommendation {Jackson, see at least: [0037] The recommender neural network 50 may, for example, output a vehicle identification for each recommended vehicle, and the vehicle recommendations 80 presented to the user may include the vehicle data associated 
It would have been obvious for one of ordinary skill in the art to incorporate accepting or rejecting the recommendation as taught by Jackson in the vehicle recommendation method of Kakinuma in order to provide a flexible and adaptive system (Jackson, see: [0023]).

With respect to claim 14, Kakinuma discloses:
A computer-implemented method for providing a recommendation to a user, the method comprising {Kakinuma, see at least: figs 11, 14, 19, 23; [0005] An aspect of the present invention provides an image searching apparatus, a printed material, and an image searching method; [0006] calculate an evaluation value that indicates a preference of a customer, by using an image feature amount based on an image; and identify an image to be recommended to the customer}:
providing one or more images for display on a device associated with the user {Kakinuma, see at least: fig 1, #120; fig 2, #120, 205; fig 19, #1530, 1920; [0047] the image searching apparatus 120 includes … a display device 205; [0167] (an image expressing the preference of the customer) selected by the customer 1531, from among captured images 1920};
identifying one or more user-selected images of the one or more images based on user interaction with the one or more images performed by the user via the user interface {Kakinuma, see at least: fig 19, #1530, 1920; [0167] The captured image information means an image of the customer himself/herself wearing his/her favorite clothes (an image expressing the preference of ;
identifying one or more first-level attributes from the one or more user-selected images, wherein the one or more first-level attributes are indicated via the one or more user-selected images {Kakinuma, see at least: [0060] The image feature amount calculating unit 302 calculates the image feature amount for each article image included in the image information; [0063] an image feature amount 400 includes, as information items, “article ID”, “article image”, “feature amount A”, “feature amount B”, “feature amount C”, . . . , “feature amount X”};
obtaining one or more identifications from the one or more user-selected images {Kakinuma, see at least: [0063] an image feature amount 400 includes, as information items, “article ID”, “article image”};
determining one or more second-level attributes, wherein the one or more second-level attributes are indicated via the one or more user- selected images {Kakinuma, see at least: fig 22; [0070] there are qualitative indices for an article image, as follows. [0071] An index indicating whether the article image gives a “subdued” impression or a “flashy” impression (first index). [0072] An index indicating whether the article image gives an “artificial” impression or a “natural” impression (second index). [0073] An index indicating whether the article image gives a “plain” impression or a “rich” impression (third index). [0074] An index indicating whether the article image gives a “heavy” impression or a “light” impression (fourth index)};
determining a value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms {Kakinuma, see at least: figs 8A-8C; 10A-10C; 22; [0096] The image feature amount calculating unit 902 calculates the image feature amount of an image included in the evaluation image information. Furthermore, the image ;
providing for display one or more new images on the user interface, wherein attributes of the one or more new images include at least a portion of the one or more first-level attributes or the one or more second-level attributes {Kakinuma, see at least: [0169] the customer 1531 can view article images having the same or similar evaluation values as the evaluation values indicating the preference of the customer 1531; [0097] The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index};
identifying one or more user-selected images based on user interaction with the one or more images performed by the user via the user interface {Kakinuma, see at least: fig 19, #1530, 1920; [0167] The captured image information means an image of the customer himself/herself wearing his/her favorite clothes (an image expressing the preference of the customer) selected by the customer 1531, from among captured images 1920 stored in the terminal 1530};
the value of each of the one or more first-level attributes and the one or more second-level attributes via the one or more algorithms based on the one or more user-selected images of the one or more images {Kakinuma, see at least: figs 8A-8C; 10A-10C; 22; [0096] The image feature amount calculating unit 902 calculates the image feature amount of an image included in the evaluation image information. Furthermore, the image feature amount calculating unit 902 
generating data based on the value of each of the one or more first-level attributes and the one or more second-level attributes via one or more algorithms and a predetermined threshold value {Kakinuma, see at least: [0097] The evaluation value calculating unit 903 is an example of a calculating unit. The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index; [0128] the article image corresponding to the radar chart whose calculated similarity degree is greater than or equal to a predetermined threshold value};
providing at least the data as input to an algorithm {Kakinuma, see at least: [0097] The evaluation value calculating unit 903 is an example of a calculating unit. The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index}; and
receiving, as output of the algorithm, the recommendation based on at least the data {Kakinuma, see at least: [0098] The image identifying unit 904 refers to the analysis information 600 stored in the analysis information storage unit 160 and identifies an article image having the same or similar evaluation value as the calculated evaluation value for each index; see also [0114]}; and
transmitting, to the device associated with the user, a notification indicating the recommendation {Kakinuma, see at least: [0114] the image identifying unit 904 outputs the identified article image as recommendation image information to an external device; see also [0098]}.
Although disclosing a method for recommending items using images, Kakinuma does not disclose:
A method for providing a vehicle recommendation, the method comprising:
one or more vehicle images;
attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated;
obtaining one or more vehicle identifications;
determining one or more attributes based on the one or more vehicle identifications, wherein the one or more attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated;
identifying one or more user-selected images of the one or more new vehicle images based on user interaction with the one or more new vehicle images;
receiving the vehicle recommendation; and
transmitting the vehicle recommendation, wherein the notification is configured to be displayed on the user interface of the device.
However, Park teaches:
A method for providing a vehicle recommendation, the method comprising {Park, see at least: figs 9-11; [0041] the platform may be configured to determine, based at least in part on the one or more weighted variables, one or more vehicles comprising one or more makes, models, :
one or more vehicle images {Park, see at least: fig 3; [0060] the content associated with the visual representations 302 of the product lines may be enhanced by way of, but not limited to, enhanced photos, graphics};
attributes comprise at least one of a make, a model, a color, a door count, or a seat count of one or more vehicles indicated {Park, see at least: fig 3, user can select Audi A4, A6, and/or A7; [0044] one or more desired features may comprise ... make, model, color ... available seating};
obtaining one or more vehicle identifications {Park, see at least: fig 3, user can select Audi A4, A6, and/or A7; [0061] content associated with the visual representations 302 as depicted in FIG. 3 is the name of the vehicles and visual representations 302; [0062] the users 102 may select one or more of the visual representations 302 of a particular vehicle};
determining one or more attributes based on the one or more vehicle identifications, wherein the one or more attributes comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated {Park, see at least: fig 3, user can select Audi A4, A6, and/or A7; fig 4, #408, 410; [0044] one or more desired features may comprise ... engine features};
identifying one or more user-selected images of the one or more new vehicle images based on user interaction with the one or more new vehicle images {Park, see at least: figs 6-7; [0069] once the user 102 has identified a vehicle of interest, the users 102 may be directed to a user interface};
receiving the vehicle recommendation {Park, see at least: fig 1, #102, 104, 106, 120; fig 6; [0067] the results module 148 may be configured to determine … one or more vehicles 602 comprising one or more makes, models, trims, customizations, or combinations thereof that correspond to (or match) one or more of the desired characteristics 504 or features 506 selected by the user 106; [0068] the results module 148 may be configured to determine a metric 604 indicative of a degree of match between each of the one or more vehicles 602 and the one or more weighted variables 502}; and
transmitting the vehicle recommendation, wherein the notification is configured to be displayed on the user interface of the device {Park, see at least: fig 1, #102, 104, 106, 120; fig 6; [0033] the platform may ... provide a notification or suggestion to the user; [0048] each user device 104 may be equipped with one or more processors 120 and memory 122 to store applications and data, such as user application 124 that may display the content 116 via the user application interface 106}.
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle information and recommendation as taught by Park in the recommendation method of Kakinuma in order to provide the automotive show experience to a larger audience at a more reasonable cost (Park, see: [0003]).
Additionally, Kakinuma does not disclose: 
updating the value of each attribute;
generating user preference data based on the updated values;
receiving, as an output the recommendation based on the user preference data via a trained machine learning algorithm; and
 includes an interactive feature configured to enable the user to accept or reject the vehicle recommendation.
However, Jackson teaches:
updating the value of each attribute {Jackson, see at least: fig 4; [0024] Recommendations automatically update for all drivers when at least one driver edits their profile, adds a vehicle, rates a vehicle, or accepts or declines a vehicle recommendation … The vehicle recommender system 10 is a continuous cycle. Driver vehicle ratings are captured for current vehicles and recommendations, aggregated and used as input data to improve recommendation quality; [0026] Each vehicle will be given a value for each vehicle attribute based on the vehicle data. Additionally, a target value will be determined for each vehicle attribute category for each driver, which is referred to herein as driver attribute target values};
generating user preference data based on the updated values {Jackson, see at least: [0036] The recommender neural network 50 receives vehicle attribute data, driver attribute target values, and driver profile data as inputs ... the normalized data is then subjected to multiple processing layers 54 for making various factorizations or determinations for identifying the optimal vehicle for the particular driver … multiple hidden layers may be included for assessing various aspects of the vehicle recommendation analysis, such as for assessing vehicle and driver data relating to certain vehicle attribute categories ... the neural network 50 may be configured for ranking every driver with every vehicle (i.e., generating user preference data) ... The post-processing layer or layers 56 assimilate the output data};
providing at least the updated value of each of the attributes as input to a trained machine learning algorithm {Jackson, see at least: fig 3B; fig 4; fig 5, #114; [0024] Driver vehicle ratings are captured for current vehicles and recommendations, aggregated and used as ;
receiving, as output of the trained machine learning algorithm, the recommendation based on at least the user preference data {Jackson, see at least: fig 4; [0024] Driver vehicle ratings are captured for current vehicles and recommendations, aggregated and used as input data to improve recommendation quality; [0036] multiple hidden layers may be included for assessing various aspects of the vehicle recommendation analysis, such as for assessing vehicle and driver data relating to certain vehicle attribute categories ... The post-processing layer or layers 56 assimilate the output data and generate the vehicle recommendations 80}; and
wherein the notification includes an interactive feature configured to enable the user to accept or reject the recommendation {Jackson, see at least: [0037] The recommender neural network 50 may, for example, output a vehicle identification for each recommended vehicle, and the vehicle recommendations 80 presented to the user may include the vehicle data associated with the vehicle class ID ... a user may provide explicit feedback 60 regarding the vehicle recommendations, such as accepting or rejecting each recommendation ... The user input 60 can be used as explicit feedback}.
It would have been obvious for one of ordinary skill in the art to incorporate accepting or rejecting the recommendation as taught by Jackson in the recommendation method of Kakinuma in order to optimize the vehicle purchase process (Jackson, see: [0016]).

Regarding claim 15, claim 15 is directed to a method dependent from claim 14. Claim 15 recites limitations that are parallel in nature to those limitations recited in claim 2, which is dependent from claim 1. Therefore, claim 15 is rejected for similar reasons as described above for claim 2.

With respect to claim 16, Kakinuma, Park, and Jackson teach the method of claim 14. Kakinuma further discloses:
prior to providing the one or more new images for display, determining data based on the value of each of the one or more first-level attributes and the one or more second-level attributes via the one or more algorithms and the predetermined threshold value {Kakinuma, see at least: [0097] The evaluation value calculating unit 903 is an example of a calculating unit. The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index; [0128] the article image corresponding to the radar chart whose calculated similarity degree is greater than or equal to a predetermined threshold value}, and
selecting the one or more new images based on the data {Kakinuma, see at least: [0169] the customer 1531 can view article images having the same or similar evaluation values as the evaluation values indicating the preference of the customer 1531; [0097] The evaluation value calculating unit 903 reads the evaluation value area of each index stored in the area information storage unit 170 and compares the evaluation value area with a calculated image feature amount, to calculate an evaluation value for each index}. 

one or more new vehicle images.
However, Park teaches:
one or more new vehicle images {Park, see at least: figs 3, 6; [0060] the content associated with the visual representations 302 of the product lines may be enhanced by way of, but not limited to, enhanced photos, graphics}.
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle information and recommendation as taught by Park in the recommendation method of Kakinuma in order to provide the automotive show experience to a larger audience at a more reasonable cost (Park, see: [0003]).
Additionally, Kakinuma does not disclose:
determining initial user preference data, and
selecting based on the initial user preference data.
However, Jackson teaches:
determining initial user preference data {Jackson, see at least: [0019] The recommender system allows individual drivers to create a profile, and the system has been designed to collect relevant information from a driver}, and
selecting based on the initial user preference data {Jackson, see at least: [0019] the system has been designed to collect relevant information from a driver from which, based on an agglomeration of collected information, a personalized vehicle recommendation can be made for that individual driver}.


Regarding claims 17-19 and 20, claims 17-19 are directed to a method dependent from claim 14, and claim 20 is directed to a system. Claims 17-19 and 20 recite limitations that are parallel in nature to those recited for claims 4-5, 10, and 1, respectively. Therefore, claims 17-19 and 20 are rejected for similar reasons as claims 4-5, 10, and 1, respectively.
It is noted that claim 20 recites additional elements of:
A computer system for providing a recommendation to a user, comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to perform operations.
Kakinuma discloses:
A computer system for providing a recommendation to a user {Kakinuma, see at least: fig 2; fig 19; [0005] An aspect of the present invention provides an image searching apparatus, a printed material, and an image searching method}, comprising:
a memory storing instructions {Kakinuma, see at least: fig 2, #204; [0048] various programs (for example, an image searching program, etc.) installed in the auxiliary storage device 204}; and
one or more processors configured to execute the instructions to perform operations {Kakinuma, see at least: fig 2, #201; [0048] The CPU 201 is an arithmetic device that executes .

With respect to claim 21, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma further discloses:
wherein at least a portion of the one or more images and the one or more new images provided for display are images captured by and obtained from the device associated with the user {Kakinuma, see at least: fig 1, #120; fig 2, #120, 205; fig 19, #1530, 1920; [0047] the image searching apparatus 120 includes … a display device 205; [0163] a captured image captured (photographed) by a customer is received from the terminal, and is transmitted to the image searching apparatus 120 as evaluation image information; [0167] (an image expressing the preference of the customer) selected by the customer 1531, from among captured images 1920}.
Although disclosing the ability for the user to capture images and send them to the image searching apparatus, Kakinuma does not disclose:
one or more vehicle images.
However, Park teaches:
one or more vehicle images {Park, see at least: fig 3; [0060] the content associated with the visual representations 302 of the product lines may be enhanced by way of, but not limited to, enhanced photos, graphics}.
It would have been obvious for one of ordinary skill in the art to incorporate the vehicle images as taught by Park in the recommendation method of Kakinuma in order to provide a platform for selecting, building, modifying, comparing, and/or purchasing one or more vehicles (Park, see: [0017]).
Claim 9 is rejected for being unpatentable over Kakinuma (US 20190287154 A1, herein referred to as Kakinuma), in view of Park et. al. (US 20140067615 A1, herein referred to as Park) and Jackson et. al. (US 20210166103 A1, herein referred to as Jackson), in further view of Pinel et. al. (US 20150199743 A1, herein referred to as Pinel).

With respect to claim 9, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma does not disclose:
wherein the one or more vehicle identifications include one or more vehicle identification numbers (VINs).
However, Park teaches:
the one or more vehicle identifications; and
one or more vehicle identification numbers (VINs).
It would have been obvious for one of ordinary skill in the art to incorporate updating the images as taught by Park in the recommendation method of Kakinuma in order to provide a platform for selecting, building, modifying, comparing, and/or purchasing one or more vehicles (Park, see: [0017]).
Although disclosing vehicle identifications and VINs, Park does not disclose:
wherein the one or more vehicle identifications include one or more vehicle identification numbers (VINs).
However, Pinel teaches:
wherein the one or more vehicle identifications include one or more vehicle identification numbers (VINs) {Pinel, see at least: [0015] The product information and/or the transaction information that can be accessed by the content-based recommendation platform 110 can be .
It would have been obvious for one of ordinary skill in the art to incorporate the VINs into the vehicle identifications as taught by Pinel in the vehicle recommendation method of Kakinuma, Park, and Jackson in order to improve the usually poor user experience in web-based trading of products (Pinel, see: [0012]).


Claim 11 is rejected for being unpatentable over Kakinuma (US 20190287154 A1, herein referred to as Kakinuma), in view of Park et. al. (US 20140067615 A1, herein referred to as Park) and Jackson et. al. (US 20210166103 A1, herein referred to as Jackson), in further view of Mishra (US 11004128 B1, herein referred to as Mishra).

With respect to claim 11, Kakinuma, Park, and Jackson teach the method of claim 1. Kakinuma does not disclose:
the trained machine learning algorithm.
However, Jackson teaches:
the trained machine learning algorithm {Jackson, see at least: fig 3B; fig 5, #114; [0035] the trained recommender neural network 50 may be a multi-layer recurrent neural network (RNN) that models the user data and vehicle data, and the interactions between vehicles and users}.
It would have been obvious for one of ordinary skill in the art to incorporate the trained machine learning algorithm as taught by Jackson in the vehicle recommendation method of Kakinuma and Park in order to determine an optimal vehicle for a customer based on their driving habits (Jackson, see: [0016]).
Additionally, Kakinuma does not disclose:
wherein the algorithm is configured to utilize principal component analysis.
However, Mishra teaches:
wherein the algorithm is configured to utilize principal component analysis {Mishra, see at least: [5:50-55] one or more machine learning tools, systems, methods or techniques such as a K-means cluster, a principal component analysis, a Bayesian classifier or any other system, .
It would have been obvious for one of ordinary skill in the art to incorporate principal component analysis as taught by Mishra in the vehicle recommendation method of Kakinuma, Park, and Jackson in order to identify which of such components or attributes, or categories of components or attributes, appears regularly or predominantly in a customer profile (Mishra, see: [5:55-58]).


Response to Arguments
With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments render the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 12-14 of the Remarks, Applicant argues “the claims do not recite a mental process” because “a human mind on its own and/or with pen and paper is not capable of implementing a trained machine learning algorithm to determine a recommendation based on data provided as input to the trained machine learning algorithm.” However, Examiner respectfully disagrees with Applicant’s assessment of what constitutes reciting an abstract idea under Step 2A Prong One. 
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. 
In this case, claim 1 recites a mental process because the claim recites limitations that fall into observations, evaluations, and judgements in regards to determining a vehicle recommendation to a user. The claims also recite certain methods of organizing human activity because the claims recite using first and second level attributes of a vehicle selected by a user to output a vehicle recommendation, which is managing personal behavior, a marketing activity, and a sales activity. Making a recommendation to a user is managing personal behavior because a recommendation is meant to suggest a best course of action. “Marketing activities” and “sales activities” are broad terms that encompasses activities that are related to marketing and sales, which includes making a recommendation to a user. While the claims do recite additional elements such as a trained machine learning algorithm, the recitation of these additional elements does not negate the presence of an abstract idea because the recitation of this additional element is at a high level of generality and nominal to the claim. Therefore, the claims recite an abstract idea, and the rejection is maintained in this aspect.	

With respect to pages 14-18 of the Remarks, Applicant argues “the independent claims, as a whole, integrate the exception into a practical application” because “the independent claims cover a particular solution to the problems resulting from the limitations of the manually selectable filters provided by traditional online search user interfaces. For example, the independent claims recite a specific and particular manner for determining a vehicle recommendation utilizing user-selected vehicle images” and “the specific and particular manner recited by the independent claims for determining a vehicle recommendation improves the functioning of a computer” by “conserving computing resources.” However, Examiner respectfully disagrees with Applicant’s interpretation of an improvement to the functioning of a computer or other technology under Step 2A Prong Two. 
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, the specification does not disclose an improvement to the functioning of traditional online user interfaces beyond a conclusory manner, and it makes no reference to the improvement of the functioning of a computer through the conservation of computing resources. Thus, the claims do not demonstrate an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0002] and [0059] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as conveying preference information, time spent researching vehicles before making a purchasing decision, and providing a vehicle recommendation to a user efficiently. Although the claims include computer technology such as a computer, a user interface of a device associated with the user, and a trained machine learning algorithm, such elements are merely peripherally incorporated in order to implement the abstract idea. 
Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the instant claims identify such a specific improvement to the technology. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental task of making vehicle recommendations to a user. The claimed process, while arguably resulting in improved vehicle recommendations, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system and/or machine learning algorithm being used. Rather, the claimed process is utilizing different data while still employing generic processor and/or computer components and/or machine learning algorithms to improve making vehicle recommendations, e.g. commercial and mental process. As such, the claims do not recite specific technological improvements, and the rejection is maintained in this aspect.

With respect to pages 18-19, Applicant argues the claims “qualify as eligible subject matter [under Step 2B]” because “the above-described specific and particular manner for determining a vehicle recommendation, is not well-understood, routine, or conventional activity.” However, Examiner respectfully disagrees with Applicant’s interpretation of the Step 2B evaluation.
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” The courts have determined that an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more Alice Corp. Pty. Ltd. v. CLS Bank International, 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). In Alice, the courts decided that adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer is not enough to qualify as “significantly more.” Alice, 573 U.S. at 225-26, 110 USPQ2d at 1984 (MPEP § 2106, Section IA). Additionally, in FairWarning, generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a computing environment, is also not enough to qualify as “significantly more.”  FairWarning v. Iatric Systems, 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016) (MPEP § 2106.05(h)). Furthermore, the 2019 PEG states “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present.”  
In the instant case, Examiner is not required to evaluate well-understood, routine, and conventional activity under Step 2B because the additional elements of the instant claims are not determined to recite insignificant extra-solution activity. Upon evaluating each additional element of the instant claims individually and in combination under Step 2B, the additional elements “[a]dd nothing … that is not already present when the steps are considered separately.” Alice 573 U.S. at 225. In fact, similar to Alice and FairWarning, each additional element of the instant claims, when considered individually and in combination, “does no more than require a generic computer to perform generic computer functions,” and “merely limits the claims to the computer field.” Alice 573 U.S. at 225-26, 110 USPQ2d at 1984-85; FairWarning 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295. Each additional element in the instant claims is recited a computer, a user interface of a device associated with the user, and a trained machine learning algorithm does no more than generally link the process of making vehicle recommendations to a computing environment. Thus, the claims amount to “‘nothing significantly more’ than an instruction to apply the abstract idea … using some unspecified, generic computer.” Alice 573 U.S. at 225-27, 110 USPQ2d at 1984. Therefore, the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 19-22 of the Remarks, Applicant argues “Kakinuma and Park, individually or in combination, fail to render claim 1 obvious” and “additional reference Jackson, used in combination with Kakinuma and Park to reject independent claim 14, further fails to remedy the deficiencies of Kakinuma and Park” because the references “[fail] to teach or disclose at least the [amended elements of the claim],” specifically pointing to the features of new vehicle images and updating the values of the attributes. However, Examiner respectfully disagrees with Applicant’s interpretation of the references.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In the instant case, Kakinuma discloses an image searching apparatus that a user can view and select captured images from their device to input into the apparatus (Kakinuma: fig 19, #1920; [0167]-[0169]). The apparatus then calculates values for the features of the images, and recommended (i.e., new) images are output based on their similarity to the images that were input (Kakinuma: [0060]-[0063], [0070]-[0074], [0096]-[0098], [0114]). Kakinuma does not disclose vehicles nor vehicle-specific attributes, but Park teaches a recommendation system that allows users to give weight to their preferences when searching for a vehicle (Park: figs 3, 6; [0044], [0060], [0067]-[0069]). Park is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate vehicles in the image searching apparatus of 
Additionally, Kakinuma does not disclose that the apparatus can update the values of the attributes or the recommendations, but Jackson teaches a vehicle recommendation system that uses a trained neural network to continuously updates its recommendations based on user input in regards to driver preferences, vehicle features, and driving habits (Jackson: fig 4; [0024]-[0026], [0036]-[0037]). Jackson is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate a trained neural network for continuously updating the values used in calculating each recommendation in the image searching apparatus of Kakinuma, and modifying Kakinuma to include the elements of Jackson would be obvious because it would determine an optimal vehicle for a customer based on their driving habits (Jackson, see: [0016]). Although individually the references do not teach each of the claim limitations, it is their combination that teaches each of the claim elements of the independent claims. Therefore, the rejection of Kakinuma, in view of Park and Jackson, is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hou et. al. (US 20150310300 A1) was used to understand other methods for using user-obtained images and preference data from a user profile in providing personalized recommendation.
Kawashima et. al. (US 20210224666 A1) was used to understand other machine learning methods for making vehicle recommendations to users based on previously owned or searched vehicles.
Hardesty (2011 NPL) was used to understand how recommendation systems typically incorporate user and object information for making recommendations to users.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625